Citation Nr: 0816602	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-44 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rate for Special Monthly 
Compensation (SMC).  

2.	Entitlement to an earlier effective date for the award of 
SMC.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1969 to November 
1971, and from December 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2003 and June 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.      

In February 2007, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.	Since December 1990, the veteran has been rated as 100 
percent disabled for post-traumatic stress disorder (PTSD).

2.	The veteran is currently rated as 40 percent disabled for 
claudication of his left lower extremity, 40 percent for 
claudication of his right lower extremity, 30 percent for a 
left eye disorder, 20 percent for diabetes, 10 percent for 
calluses on his left foot, 10 percent for calluses on his 
right foot, and 10 percent for hypertension.   

3.	The veteran currently receives SMC for left eye blindness, 
and for being permanently housebound.  

4.	The record does not indicate that the veteran is blind in 
his right eye, that he has deafness or aphonia, that he has 
lost the use of any extremities, buttocks, or creative 
organs, that he is permanently bedridden, or that he is in 
need of regular aid and attendance.    

5.	The RO received the veteran's service connection claims 
for diabetes and secondary disorders on June 12, 2003.  

6.	The RO received the veteran's claim for "special 
compensation" on December 1, 2003.  

7.	In a November 2003 rating decision, the RO awarded the 
veteran SMC for left eye blindness, assigning an effective 
date of June 12, 2002.  

8.	In a June 2004 rating decision, the RO awarded the veteran 
SMC for being permanently housebound, assigning an effective 
date of June 12, 2002.  

CONCLUSIONS OF LAW

1.	The criteria for an increased rate for SMC have not been 
met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2007).

2.	The criteria for an effective date earlier than June 12, 
2002, for the award of SMC, have not been met.  38 U.S.C.A. 
§§ 1114, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.160, 3.350, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rate for SMC, 
and to an earlier effective date for the award of the SMC.  
In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2003, September 2003, and April 2007.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprise his claims and of the 
evidence needed to substantiate the claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide proper notification to the veteran prior 
to the initial adjudication of his claims in November 2003 
and June 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  VA readjudicated the veteran's claims in the 
December 2007 Supplemental Statement of the Case submitted to 
the veteran.  See Mayfield, supra.  As such, the Board finds 
the late notice to be harmless error in this matter.  The 
Board finds that VA satisfied VCAA notification requirements 
here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with VA 
compensation examinations for the disorders underlying his 
claim for SMC.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim for an Increased Rate for Special Monthly 
Compensation

The veteran is currently service connected for several 
disorders.  Since December 1990, the veteran has been rated 
100 percent disabled for service-connected PTSD.  Since 
December 1998, the veteran has been rated as 10 percent 
disabled for calluses on his right foot, and 10 percent 
disabled for calluses on his left foot.  

On June 12, 2003, the veteran filed a claim for service 
connection for diabetes, and for secondary disorders related 
to his diabetes.  In a November 2003 rating decision, the RO 
service connected the veteran for diabetes at 20 percent 
disabling, and a left eye disorder at 30 percent disabling.  
In a November 2004 rating decision, the RO service connected 
the veteran for claudication of his left and right lower 
extremities at 20 percent disabling and for hypertension at 
10 percent disabling.  In a February 2007 decision, the Board 
increased the ratings for bilateral claudication to 40 
percent disabling, which the RO implemented in a May 2007 
rating decision (effective December 2004).  

Due to the severity of the veteran's left eye disorder, the 
RO awarded the veteran SMC in its November 2003 rating 
decision.  See 38 U.S.C.A. § 1114 (2002); 38 C.F.R. §§ 3.350, 
3.352 (2007).  Then, in a June 2004 rating decision, the RO 
again awarded the veteran SMC based on its finding that the 
veteran's service-connected disorders cause him to be 
housebound.  Id.  

In several submissions to VA, to include a notice of 
disagreement and substantive appeal, the veteran and his 
former representative have argued that an increased rate in 
SMC is due in this matter as a result of the veteran's 
several service-connected disorders.  For the reasons set 
forth below, the Board disagrees with this claim.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 
(2007).  

Service connected disabilities are rated between 0 and 100 
percent.  Sections (a) through (j) of 38 U.S.C.A. § 1114 
detail monthly compensation due for such disorders.  VA law 
also provides special monthly compensation - over and above 
that provided under the ratings schedule - for certain 
veterans who require a higher level of care due to service-
connected disability.  See 38 U.S.C.A. § 1114 (West 2002).  
This special compensation is payable in addition to the basic 
rate of compensation otherwise payable on the basis of degree 
of disability.  

Under sections (l) through (r) of 38 U.S.C.A. § 1114, VA may 
provide SMC for anatomical loss, or loss of use, of one or 
more extremities; for loss of buttocks, creative organs, 
and/or breasts; for deafness; for aphonia; for either 
bilateral blindness or blindness in one eye accompanied by 
deafness and/or anatomical loss, or loss of use, of one or 
more extremities; for matters in which the veteran is 
permanently bedridden; and for matters in which the veteran 
is so helpless as to be in need of regular aid and 
attendance.  

The Board finds provisions (l) through (r) inapplicable in 
this matter - private and VA medical evidence dated between 
2002 and December 2007 demonstrates that the veteran is fully 
ambulatory (even though he has been service connected for 
callous and claudication disorders in his lower extremities); 
August 2003, February 2004, and August 2004 VA compensation 
examination reports indicate possible neuropathy in the upper 
and lower extremities, but a February 2005 VA medical opinion 
found the veteran to be without neuropathy, and none of the 
evidence indicates anatomical loss, or functional loss of 
use, of the veteran's upper or lower extremities; the 
evidence does not indicate a disorder with the veteran's 
hearing, speaking, buttocks, or creative organs; and the 
evidence demonstrates that the veteran has 20/20 to 20/25 
vision in his right eye.  

Moreover, none of the evidence dated between 2002 and 
December 2007 indicates that the veteran is permanently 
bedridden, or so helpless to be in need of regular aid and 
attendance.  See 38 C.F.R. § 3.352.  Indeed, several mental 
health clinic notes dated from December 2006 to November 2007 
indicate that the veteran traveled unassisted to VA Medical 
Centers in Florida and Virginia for treatment.  These clinic 
notes, which note the veteran's symptoms from PTSD, also note 
that the veteran entered into his second marriage during 
2007, that he does yard work, that he has "[g]ood energy and 
appetite", that he "[e]njoys friends and religious 
activities", that he, as recent as November 2007, had stated 
that "everything is good", and that he had been described 
as "generally pleasant" by the November 2007 examining 
nurse practitioner.  

The evidence of record does demonstrate, however, that the 
veteran is blind in his left eye.  And the RO found in June 
2004 that the veteran is housebound.  As such, the Board 
finds applicable here the SMC provisions applied in this 
matter by the RO - sections (k) and (s) of 38 U.S.C.A. 
§ 1114.  In relevant part, section (k) provides that SMC may 
be awarded where evidence indicates blindness in one eye, or 
having only light perception in one eye.  This provision is 
warranted here because the medical evidence demonstrates that 
the veteran has been blind in his left eye since as early as 
the June 2003 claim that led to the RO's November 2003 award 
for SMC.  The RO's decision awarding this SMC is therefore 
supported by 38 U.S.C.A. § 1114(k).    

Moreover, section (s) of 38 U.S.C.A. § 1114 is implicated 
here because the RO has found that the veteran's PTSD has 
restricted the veteran to being housebound.  In relevant 
part, section (s) provides that, if the veteran is rated as 
totally disabled (such as here where he is rated 100 percent 
disabled for PTSD), and he is permanently housebound, SMC may 
be provided.  Id.  The veteran is rated as 100 percent 
disabled.  And the RO finds him to be housebound.  Therefore, 
the RO's June 2004 rating decision awarding SMC is supported 
by 38 U.S.C.A. § 1114(s).   

As the record shows that the only SMC provisions of 
38 U.S.C.A. § 1114 warranted in this matter are sections (k) 
and (s), the Board finds an increased rate for SMC under 
sections (l) through (r) unwarranted.  See 38 U.S.C.A. 
§ 1114; 38 C.F.R. §§ 3.350, 3.352.   

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  The Veteran's Claim for an Earlier Effective Date for 
the Award of SMC

In the November 2003 and June 2004 rating decisions awarding 
the veteran SMC, the RO assigned an effective date of June 
12, 2002.  The veteran contends that an earlier effective 
date is warranted for these awards.  For the reasons set 
forth below, the Board disagrees with his claim.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

In this matter, the record does not support the assignment of 
an effective date earlier than June 12, 2002 because the 
veteran's claim - which led to the RO's award for SMC - was 
received by VA on June 12, 2003.  

Though the record indicates that the veteran's June 12, 2003 
claim was an original claim, the RO apparently construed that 
claim as a claim for increase, as it pertained to the award 
for SMC.  In other words, the RO found that the evidence of 
record indicated that, in the year prior to the June 12, 2003 
claim, SMC was warranted based on the severity of the 
veteran's symptoms related to his eye and PTSD disorders.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); 38 C.F.R. 
§ 3.157.  Though an effective date of June 12, 2003 may have 
been warranted here, the RO nevertheless erred on the side of 
showing favor to the veteran by awarding an effective date 
one year earlier.  

The Board has reviewed the veteran's contentions that an 
earlier date is warranted here.  But, simply put, the 
authority that plausibly supports his claim has been 
exhausted by the RO in its assignment of an effective date 
that is dated one year prior to receipt of the veteran's 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); 
38 C.F.R. § 3.157.  As such, his claim for an earlier 
effective date for the award of SMC must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rate for Special Monthly 
Compensation is denied.    

2.	Entitlement to an earlier effective date for the award of 
Special Monthly Compensation is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


